                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                     :   Hon. Robert B. Kugler
                                              :
                                              :   Criminal No. 18-161(RBK)
                     Plaintiff(s),           :
                                             :
                     v.                      :
                                             :
JORGE GUTIERREZ, et al,                      :
                                             :
                                             :
                     Defendant (s).          :



                                             ORDER


               THIS MATTER HAVING come before the Court upon the Motion of defendant

Gutierrez, by Rocco Cipparone, Esq., for an Order Suppressing the statements made on November

12, 2014, to law enforcement agents, and the court having reviewed the papers submitted including

the declaration of defendant, and having heard the testimony in court on August 27, 2019, of
Tommy Villanueva and Angelo Horiates, and having heard the argument of counsel on that date,

and for the reasons expressed on the record on that date,

               IT IS ON THIS         3rd   day of September, 2019, ORDERED that the Motion of

defendant Jorge Gutierrez to Suppress the statements made on November 12, 2014, be and is

hereby DENIED.
                                                    s/Robert B. Kugler
                                                    ROBERT B. KUGLER
                                                    United States District Judge
